Order entered September 23, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-00643-CV

   DENISE EDWARDS, INDIVIDUALLY AND AS NEXT FRIEND OF G.E., MINOR,
                             Appellant

                                              V.

        PROGRESSIVE COUNTY MUTUAL INSURANCE COMPANY, Appellee

                          On Appeal from the 86th District Court
                                Kaufman County, Texas
                             Trial Court Cause No. 90628.86

                                          ORDER
       We GRANT appellant’s September 12, 2014 motion to abate appeal for settlement

purposes, suspend the briefing deadlines, and ABATE the appeal. The appeal will be reinstated

October 23, 2014 or upon motion by the parties, whichever occurs sooner.




                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE